PER CURIAM.
Petitioner contends she was wrongfully terminated from her position as Aiken County tax assessor. The circuit court granted respondents summary judgment and the Court of Appeals affirmed. Antley v. Shepherd, 340 S.C. 541, 532 S.E.2d 294 (Ct.App.2000). We granted certiorari, and now affirm as modified.
We will not recite the factual background here nor recapitulate the Court of Appeals’ analysis of petitioner’s claim that her termination violated public policy. We recognize, as did that court, the tension between the assessor’s statutory responsibilities, and the authority of the county government to promulgate policies which impact the assessor. The Court of Appeals correctly resolved the tension in favor of the county government.
Petitioner also contends that the Court of Appeals erred in analyzing her claim to the extent it rested on an alleged violation of the Freedom of Information Act (FOIA).1 We agree, but affirm the conclusion in Part II of the LAW/ANALYSIS portion of the Court of Appeals’ decision holding petitioner cannot prevail on her FOIA claim.
The Court of Appeals erred in finding the FOIA claim was properly before it because it had been “tried by consent” in the circuit court. In fact, the trial court held the FOIA claim was not properly before it, and refused to allow petitioner to belatedly litigate the issue. We hold that petitioner’s FOIA claim was not properly raised in the circuit court and that the Court of Appeals erred in finding that it was, and in addressing the merits. We affirm the result reached by the Court of Appeals, however, which denied petitioner relief on this theory. Cf., I’On, L.L.C. v. Town of Mt. Pleasant, 338 S.C. 406, 526 S.E.2d 716 (2000)(court can affirm for any reason appearing in the record).
For reasons given above, the decision of the Court of Appeals is
AFFIRMED AS MODIFIED.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.

. S.C.Code Ann. §§ 30-4-10 et seq. (1991 and Supp.2001).